                           Case 3:20-cv-02353-JD Document 18 Filed 05/06/20 Page 1 of 6



                    1   COOLEY LLP
                        PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                    2   JESSICA VALENZUELA SANTAMARIA (220934)
                        (jvs@cooley.com)
                    3   JENNA C. BAILEY (319302) (jbailey@cooley.com)
                        REZA HARRIS (330445) (rharris@cooley.com)
                    4   3175 Hanover Street
                        Palo Alto, California 94304
                    5   Telephone: (650) 843-5000
                        Facsimile: (650) 843-7400
                    6
                        CRAIG E. TENBROECK (287848)
                    7   (ctenbroeck@cooley.com)
                        4401 Eastgate Mall
                    8   San Diego, California 92121
                        Telephone: (858) 550-6000
                    9   Facsimile: (858) 550-6420
                   10   Attorneys for Defendants
                   11   [additional counsel on signature page]
                   12

                   13                                  UNITED STATES DISTRICT COURT

                   14                              NORTHERN DISTRICT OF CALIFORNIA

                   15   MICHAEL DRIEU, Individually and On             Case No. 3:20-CV-02353-JD
                        Behalf of All Others Similarly Situated,
                   16                                                  STIPULATION AND [PROPOSED] ORDER
                                          Plaintiff,                   CONSOLIDATING CASES, EXTENDING TIME
                   17                                                  TO RESPOND TO COMPLAINT, AND
                               v.                                      CONTINUING CASE MANAGEMENT
                   18                                                  CONFERENCE
                        ZOOM VIDEO COMMUNICATIONS, INC.,
                   19   ERIC S. YUAN, and KELLY
                        STECKELBERG,
                   20
                                          Defendants.
                   21
                                                                       Case No. 3:20-CV-02396-JD
                   22   KIM BRAMS, Individually and On Behalf of
                        All Others Similarly Situated,
                   23
                                          Plaintiff,
                   24
                               v.
                   25
                        ZOOM VIDEO COMMUNICATIONS, INC.,
                   26   ERIC S. YUAN, and KELLY
                        STECKELBERG,
                   27
                                          Defendants.
                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                     STIPULATION AND [PROPOSED] ORDER
                                                                                             CONSOLIDATING CASES;
                                                                            CASE NO. 20-CV-2353-JD & 20-CV-2396 JD
                            Case 3:20-cv-02353-JD Document 18 Filed 05/06/20 Page 2 of 6



                    1           1.       Pending before this Court are two putative securities class action lawsuits brought
                    2   against Zoom Video Communications, Inc. (“Zoom”) and certain of its officers: Drieu v. Zoom
                    3   Communications, Inc., et al., No 20-CV-02353-JD (“Drieu”) and Brams v. Zoom Communications,
                    4   Inc., et al., No. 20-CV-02396-JD (“Brams”). The cases are related within the meaning of Civil
                    5   L.R. 3-12.
                    6           2.       On April 8, 2020, plaintiff in Drieu (the first-filed action) published notice of the
                    7   action in accordance with the Private Securities Reform Act of 1995, 15 U.S.C. §78u-4, et seq. The
                    8   PSLRA gives members of the putative class sixty days after the notice is published to move for
                    9   appointment as lead plaintiff. Once applications for lead plaintiff are closed, the district court must
                   10   determine who among the movants is the “most adequate plaintiff.” 15 U.S.C. §78u-4(a)(3)(B)(ii).
                   11           3.       The parties anticipate that Drieu and Brams will be consolidated under Fed. R. Civ.
                   12   P. 42(a), that this Court will appoint a lead plaintiff in accordance with the PSLRA, and that the
                   13   lead plaintiff will desire to file a single consolidated complaint or designate one of the complaints
                   14   as the operative complaint.
                   15           4.       Defendants wish to continue the date for any response to a complaint until a lead
                   16   plaintiff is appointed, and the lead plaintiff either files a consolidated complaint or designates an
                   17   existing complaint as the operative complaint.
                   18           5.       Because this action is governed by the PSLRA, it is subject to a mandatory stay of
                   19   all discovery pending determination of a motion to dismiss. As such, the parties believe it would
                   20   save judicial and party resources to continue the Case Management Conference in Drieu set for
                   21   July 9, 2020, until after Defendants’ anticipated motion to dismiss is resolved.
                   22           6.       No party has previously requested or received time for an extension to respond to
                   23   the complaint.
                   24                                              STIPULATION
                   25           THEREFORE, IT IS HEREBY STIPULATED, by and between the undersigned counsel
                   26   for the parties, that:
                   27           1.       Pursuant to Fed.. R. Civ. P. 42(a), the Drieu and Brams actions as well as any related
                   28   actions that are subsequently filed in or transferred to this District are CONSOLIDATED for all
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                               STIPULATION AND [PROPOSED] ORDER
                                                                           1                           CONSOLIDATING CASES;
                                                                                      CASE NO. 20-CV-2353-JD & 20-CV-2396 JD
                            Case 3:20-cv-02353-JD Document 18 Filed 05/06/20 Page 3 of 6



                    1   purposes (together, the “Consolidated Action”). The consolidated action shall be captioned: “In re
                    2   Zoom Securities Litigation” and shall be maintained under Master File No. 3:20-CV-02353-JD.
                    3   Case 3:20-CV-02396-JD shall be administratively closed.
                    4          2.      Defendants are not required to respond to the complaint in any action consolidated
                    5   into this action, other than a consolidated complaint or a complaint designated as the operative
                    6   complaint.
                    7          3.      Within ten (10) days after the Court appoints a lead plaintiff, the lead plaintiff and
                    8   Defendants will submit to the Court a proposed schedule for the filing of a consolidated complaint
                    9   and the time for Defendants’ response thereto.
                   10          4.      Subject to approval of the Court, the Case Management Conference set for July 9,
                   11   2020 in Drieu, shall be continued to a date following the resolution of any motion to dismiss the
                   12   consolidated complaint.
                   13          5.      Defendants deny the allegations in the complaints and expressly reserve all rights,
                   14   defenses and or other objections to the complaints, except insufficient service of process.
                   15

                   16   Dated: May 6, 2020                                COOLEY LLP
                   17

                   18                                                                     /s/ Patrick E. Gibbs
                                                                                           Patrick E. Gibbs
                   19
                                                                          Attorneys for Defendants Zoom Video
                   20                                                     Communications, Inc., Eric S. Yuan, Kelly
                                                                          Steckelberg
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                             STIPULATION AND [PROPOSED] ORDER
                                                                         2                           CONSOLIDATING CASES;
                                                                                    CASE NO. 20-CV-2353-JD & 20-CV-2396 JD
                           Case 3:20-cv-02353-JD Document 18 Filed 05/06/20 Page 4 of 6



                    1   Dated: May 6, 2020                    POMERANTZ LLP
                    2

                    3                                         /s/ Jennifer Pafiti
                                                              Jennifer Pafiti, Bar No. 282790
                    4                                         1100 Glendon Avenue, 15th Floor
                                                              Los Angeles, CA 90024
                    5                                         Telephone: (310) 405-7190
                                                              jpafiti@pomlaw.com
                    6
                                                              POMERANTZ LLP
                    7                                         Jeremy A. Lieberman
                                                              J. Alexander Hood II
                    8                                         600 Third Avenue, 20th Floor
                                                              New York, New York 10016
                    9                                         Telephone: (212) 661-1100
                                                              Facsimile: (212) 661-8665
                   10                                         jalienerman@pomlaw.com
                                                              ahood@pomlaw.com
                   11
                                                              POMERANTZ LLP
                   12                                         Patrick V. Dahlstrom
                                                              10 South La Salle Street, Suite 3505
                   13                                         Chicago, Illinois 60603
                                                              Telephone: (312) 377-1181
                   14                                         Facsimile: (312) 377-1184
                                                              pdahlstrom@pomlaw.com
                   15
                                                              BRONSTEIN, GERWITZ &
                   16                                         GROSSMAN, LLC
                                                              Peretz Bronstein
                   17                                         60 East 42nd Street, Suite 4600
                                                              New York, NY 10165
                   18                                         Telephone: (212) 697-6484
                                                              Facsimile: (212) 697-7296
                   19                                         Email: peretz@bgandg.com
                   20                                         Attorneys for Plaintiff Michael Drieu
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                 STIPULATION AND [PROPOSED] ORDER
                                                              3                          CONSOLIDATING CASES;
                                                                        CASE NO. 20-CV-2353-JD & 20-CV-2396 JD
                           Case 3:20-cv-02353-JD Document 18 Filed 05/06/20 Page 5 of 6



                    1   Dated: May 6, 2020                                WAGSTAFFE, VON LOEWENFELDT,
                                                                          BUSCH & RADWICK LLP
                    2

                    3
                                                                          /s/James M. Wagstaffe
                    4                                                     James M. Wagstaffe (95535)
                                                                          Frank Busch (258288)
                    5                                                     100 Pine Street, Suite 725
                                                                          San Francisco, California 94111
                    6                                                     Telephone: (415) 357-8900
                                                                          Facsimile: (415) 357-8910
                    7                                                     wagstaffe@wvbrlaw.com
                                                                          busch@wvbrlaw.com
                    8

                    9                                                      LABATON SUCHAROW LLP
                                                                           Christopher J. Keller
                   10                                                      Eric J. Belfi
                                                                           Francis P. McConville
                   11                                                      David J. Schwartz
                                                                           140 Broadway
                   12                                                      New York, New York 10005
                                                                           Telephone: (212) 907-0700
                   13                                                      Facsimile: (212) 818-0477
                                                                           ckeller@labaton.com
                   14                                                      ebelfi@labaton.com
                                                                           fmcconville@labaton.com
                   15
                                                                           Attorneys for Plaintiff Kim Brams
                   16

                   17         Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in filing his stipulation.

                   18
                        Dated: May 6, 2020
                   19

                   20                                                     /s/Patrick E. Gibbs
                                                                          Patrick E. Gibbs
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                                              STIPULATION AND [PROPOSED] ORDER
                                                                         4                            CONSOLIDATING CASES;
                                                                                     CASE NO. 20-CV-2353-JD & 20-CV-2396 JD
                          Case 3:20-cv-02353-JD Document 18 Filed 05/06/20 Page 6 of 6



                    1                                  [PROPOSED] ORDER
                    2

                    3   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                    4

                    5

                    6   DATED: _______________, 2020
                    7

                    8
                                                            HONORABLE JAMES DONATO
                    9                                       UNITED STATES DISTRICT JUDGE

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO                                                              STIPULATION AND [PROPOSED] ORDER
                                                              5                       CONSOLIDATING CASES;
                                                                     CASE NO. 20-CV-2353-JD & 20-CV-2396 JD
